Title: To Benjamin Franklin from Jonathan Shipley, 22 September 1782
From: Shipley, Jonathan
To: Franklin, Benjamin


My dear Sir
Chilbolton Sep: 22d [1782]
What excuse can I make for delaying to answer so kind so wise so delightful a Letter as I recievd from my ever honour’d Friend two Months ago? I spent the Summer at my Diocese, where I heard but little & could find no channel of correspondence. The Consequences of Ld Rockinghams Death I doubt not, were sooner & more circumstantially known to You than to me: but I must still deny myself all reflections upon matters of that sort, tho I believe that no freindly communication of sentiments would be less likely to injure England or America than our own. You flatter my whole family extreamly in your kind remembrance of the too few & too short Visits, that formerly made us all so happy. I entirely agree with You in your Ideas of the high value We ought to set upon our Daughters. There is something in their little Habits of Kindness & Attention, which even Friendship cannot supply. & I feel their use more advantageous to me every day, as the cares & infirmities of old Age come on; Sollicitæ lenimen dulce Senectæ. I heartily wish You enjoyd this domestick happiness in as large a Family as mine. Your Breed is worth preserving. But if You should return, as We wish & You flatter us, with all your Merit & Honours to be more lov’d admird & valued than ever by your Friends in this Country, I promise at least that whenever You please You shall have your share & I believe the greatest share of the Kindness & Attention of my four Daughters. Did I ever tell You that one of them as She was reading Xenophon’s Account of Socrates to her Mother, cried out, Mamma, Socrates talks just like Dr. Franklin. But alas! the Happiness of seeing You again is what I hardly dare to hope for.
You are kind in expressing your Wishes for my Preferment, which however appears to me much less probable than to every body else. I find it more easy to agree in condemning the late Ministry than in approving all the measures of the present; & after so long enjoying the pleasure of acting upon principle, I am determind not to part with it. That Pleasure & my Friendship & Veneration, for You will be some of the last & best feelings of my Heart.
I am, Dr Sir, Your ever affectionate
J St Asaph
